          Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 1 of 9




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
                                          )
In re STEVE C. FUSTOLO,                   )
                  Debtor.                 )
STEVEN C. FUSTOLO,                        )
                  Appellant,              )
                                          )                   Civ. Act. No. 19-10343-TSH
            v.                            )
                                          )
                                          )
THE PATRIOT GROUP, LLC.,                  )
                   Appellee.              )
__________________________________________)



     MEMORANDUM AND ORDER ON APPEAL FROM BANKRUPTCY COURT
                        February 11, 2020


HILLMAN, D.J.



                                     Nature of the Proceeding

       This is an appeal from a final order of the United States Bankruptcy Court for the District

of Massachusetts in an adversarial proceeding brought by the Patriot Group, LLC (“Patriot”)

against Steven C. Fustolo (“Fustolo”) granting judgment in favor Patriot and thereby denying

Fustolo a discharge.

                                            Background

       In his appeal, Fustolo seeks to overturn the bankruptcy court’s decision on the grounds

that: (i) he was denied due process and the right to a fair trial when the bankruptcy court entered

its spoliation/ Rule 37 order; (ii) he was denied due process and the right to a fair trial when
          Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 2 of 9




Judge Feeney refused to recuse herself; (iii) the evidence did not support a judgment against him

on any of the Counts; and (iv) this Court violated his due process right to fairly pursue this

appeal by denying his request for an additional time to file his brief. For the reasons set forth

below, Fustolo’s appeal is denied and the parties’ cross-motions for sanctions are denied.

                                      FUSTOLO’S APPEAL

                                             Discussion

       In his appeal, Fustolo asserts that the bankruptcy court’s decision should be overturned

because (i) he was denied due process and his right to a fair trial when the bankruptcy court

entered its “spoliation/Rule 37 order”; (ii) he was denied due process and his right to a fair trial

when Judge Feeney refused to recuse herself; and (iii) the evidence did not support judgement

against him on any of the counts. Fustolo also takes issue with the “short window of time” this

Court gave him to file his brief and contends that his due process rights would be violated if the

Court does not grant him an additional 60 days to file a revised brief.

                                        Standard of Review

       “A district court has jurisdiction to hear an appeal of a decision of a bankruptcy court

under 28 U.S.C. § 158(a). A district court reviews a bankruptcy court decision ‘in the same

manner’ as the court of appeals would review a district court decision. Legal conclusions are

reviewed de novo, and factual findings are reviewed for clear error. ‘[C]onsiderable deference’

is given to the ‘factual determinations and discretionary judgments made by a bankruptcy

judge.’” In re Wolverine, Proctor & Schwartz, LLC, 527 B.R. 809, 819 (D. Mass. 2015)(internal

citations and citation to quoted case omitted).




                                                      2
          Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 3 of 9




                                       Procedural Background

       After a six day trial on the claims which remained outstanding, the bankruptcy court

found against Fustolo on Counts I (11 U.S.C. § 727(a)(2)(A) which precludes the entry of

discharge if debtor with intent to hinder, delay or defraud creditor transferred, removed, or

concealed property of estate within one year prior to filing of petition), II (11 U.S.C.

§727(a)(2)(B) which precludes entry of discharge if debtor with intent to hinder, delay or defraud

creditor transferred property after filing of petition) , III (11 U.S.C. § 727(a)(3) which provides

court shall grant debtor discharge unless debtor has concealed, destroyed, mutilated, falsified, or

failed to keep or preserve any recorded information, including books, documents, records, and

papers from which debtor’s financial condition or business transactions might be ascertained,

unless such act or failure to act was justified under circumstances of case) and V (11 U.S.C. §

727(a)(5)(court shall grant debtor discharge unless debtor has failed to explain satisfactorily any

loss of assets or deficiency of assets to meet his liabilities). The court found in his favor on

Count IV (11 U.S.C. § 727(a)(4) which provides debtor can be refused discharge if knowingly

and fraudulently made false oath relating to a material fact), and did not find it necessary to

address Count VIII. Accordingly, the judge denied Fustolo a discharge. In reaching her decision,

Judge Feeney determined that Fustolo was not credible. She also made adverse inferences

against him as a result of his failure to fully comply with discovery orders and his invocation of

his Fifth Amendment right not to incriminate himself. She also made an adverse inference that

had he produced the discoverable materials, the information contained therein would have been

damaging. With this background, the Court will briefly review the merits of Fustolo’s appeal.




                                                      3
          Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 4 of 9




        Violation of Due Process Right to Fair Trial: Bankruptcy Court’s Rule 37 Order

        After hearing and based on his actions during the entirety of the proceedings, the judge

found that Fustolo had failed to obey a discovery order and that sanctions were warranted

pursuant to Rule 37(b)(2). Accordingly, the judge prohibited Fustolo from introducing at trial

any document which had not been produced to Patriot prior to his deposition (which the judge

had ordered). Fustolo was barred from testifying about any such documents and was prohibited

from introducing any document or financial records which had been electronically prepared but

were not produced in their electronic format (particularly certain documents that contained

disclaimers rendering them unreliable). The judge specifically made no finding as to whether

Fustolo intentionally spoliated evidence.

        Fustolo’s argument that the judge’s order violated his right to a fair trial and forced him

into a dilemma to choose between violating his Fifth Amendment rights or harm his ability to

defend himself is meritless. First, he cites no legal authority in support of this argument. He also

fails to document how he complied with the bankruptcy court’s discovery orders (he simply

suggests that some documents had been delivered to Patriot’s former counsel), and fails to

specify what documents and other evidence he was prohibited from presenting to the court.

Other than conclusory generalizations such he was prohibited from “delivering a full-throated

defense,” he fails to specify how he was prejudiced by the judge’s ruling. The Court will note

that Judge Feeney’s order was thorough and set out the factual and legal basis for her ruling and

nothing in Fustolo’s submissions supports a finding that she erred in making her findings of fact

or that she abused her discretion when she entered her order prohibiting him from offering

certain evidence at trial.


                                                      4
          Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 5 of 9




                                Failure of Judge Feeney to Recuse Herself

       Judge Feeney denied Fustolo’s motion for recusal without significant discussion, finding

that it was a transparent attempt to delay the trial and avoid sanctions. More specifically, she

found that her impartiality could not be reasonably questioned and that recusal was unwarranted.

Fustolo contends that Judge Feeney’s recusal was warranted based on her ordering him to

produce documents before his deposition which in his words, “placed his Fifth Amendment

rights in jeopardy.”

       Federal Rule of Bankruptcy Procedure 5004(a) provides that disqualification of a

bankruptcy judge shall be governed by 28 U.S.C. § 455, which in turn requires recusal where the

judge's “impartiality might reasonably be questioned,” see 28 U.S.C. § 455(a), and where the

judge actually “has a personal bias or prejudice concerning a party.” See 28 U.S.C. § 455(b)(1).

Under § 455(a) “disqualification is appropriate only if the facts provide what an objective,

knowledgeable member of the public would find to be a reasonable basis for doubting the

judge’s partiality.” U.S. v. Voccola, 99 F.3d 37, 41 (1st Cir.1996). I will note that rather than

citing to an official transcript or official court records/evidence in support of many of his

statements and proffers regarding Judge Feeney’s alleged bias, Fustolo cites to the memorandum

he filed in the bankruptcy court in support of his request that Judge Feeney recuse herself. In that

memorandum he purports to quote statements made by the judge during hearings. For reasons

which should be obvious, citation to Fustolo’s unsworn memorandum are not proper record

evidence. Additionally, even if I were to give credence to the “evidence” cited by Fustolo in

support of his arguments, neither the statements allegedly made by Judge Feeney nor her rulings




                                                      5
          Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 6 of 9




establish any type of bias—instead, it is clear that she attempted to craft a ruling that satisfied

both Fustolo’s discovery obligations and preserve his Fifth Amendment rights.

       “ ‘The disqualification decision [under § 455] must reflect not only the need to secure

public confidence through proceedings that appear impartial, but also the need to prevent parties

from too easily obtaining the disqualification of a judge, thereby potentially manipulating the

system for strategic purposes.’ ” In re Bulger, 710 F.3d 42, 47 (1st Cir.2013) (quoting In re

Allied–Signal Inc., 891 F.2d 967, 970 (1st Cir.1989) (emphasis in original)). Because I find that

Judge Feeney's appearance of impartiality cannot reasonably be questioned, I also find that she

did not have an actual personal bias or prejudice concerning the parties. See In re Martinez–

Catala, 129 F.3d 213, 220 (1st Cir.1997) (finding discussion of plaintiffs' 455(b)(1) argument

unnecessary because 455(a) “covers the same ground and reaches even further”). “[A] judge

must avoid yielding in the face of unfounded insinuations.” In re U.S., 158 F.3d 26, 35 (1st Cir.

1998). On the record before me, I find that Judge Feeney did not abuse her discretion by refusing

to recuse herself. See In re Bulger, 710 F.3d at 45 (on appeal, court enquires only whether lower

court judge abused his/her discretion in declining to recuse; abuse of discretion will be found

only reasonable reading of record fails to support conclusion that judge’s impartiality was not

subject to question).

              Whether Bankruptcy Court Decision was against Weight of Evidence

       Fustolo asserts that the bankruptcy court’s order must be overturned because the there is

insufficient evidence to support a finding against him on Counts I-III and V. More specifically,

he argues as to Count I, that Patriot failed to prove by a preponderance of the evidence that his

transfers were intended to hinder, delay or defraud a creditor. Without citing to the record,


                                                      6
             Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 7 of 9




Fustolo also asserts that he adequately explained the alleged fraudulent transfers and it was court

error (influenced by the judge’s personal dislike of him) that caused judgment to be entered

against him. He again asserts, without identifying any specific evidence, that had he been

permitted to offer into evidence documents which the bankruptcy court excluded in its sanction

order, he could have further shown that “any transfer was not of his personal property and/or

were not with the intent to hinder, delay or defraud.” Fustolo makes similar, if not identical

arguments regarding Counts II, III, and V, that is, that Patriot failed to meet its burden of proof

and the court’s order prohibiting him from offering unspecified documents at trial was reversible

error because it prevented him from establishing his defense.1

         Given the complete lack of developed factual and legal analysis in support of his

arguments, I find that Fustolo has forfeited his appeal of the bankruptcy court’s rulings. See In

re V&M Mgmt., Inc., 321 F.3d 6, 9 (1st Cir. 2003)(Our general rule regarding poorly developed

arguments is to treat them as forfeited). In any event, in a lengthy and well-reasoned opinion, the

judge found that Patriot had met its burden as to these claims. I will note having reviewed the

record evidence and the judge’s decision, the findings against Fustolo on these Counts was not a

close call, in fact, the evidence against him was overwhelming.

         For the reasons set forth above, Fustolo’s appeal is denied. Before addressing the parties’

cross motions for sanctions, however, the Court will address the last issue raised by Fustolo: that

this Court denied him adequate time to file his brief. He requests that the Court grant him an

additional sixty days to file a revised brief. For the reasons set forth below, that request is denied.




         1
           Fustolo does not argue that the judge’s bias caused her to rule against him on Counts II, III, and V. I will
also note that Fustolo’s bias argument regarding Count I is undermined by her finding in his favor on Count IV.

                                                                7
             Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 8 of 9




         Fustolo filed his appeal on February 19, 2019. About five weeks later, on March 25,

2019, this Court entered a scheduling order in this case requiring that Fustolo file his brief by

April 8, 2019. On March 27, 2019, Fustolo filed a motion requesting until June 4, 2019 to file

his brief. That motion was filed by counsel who had filed an appearance in the bankruptcy court;

counsel informed the court that it would not be representing Fustolo for purposes of the appeal

and stated that Fustolo was in the process of obtaining counsel to represent him.2 The motion

was opposed. On April 10, 2019, the Court granted the motion, in part: Fustolo was granted an

extension to file his brief, but only until May 6, 2019. On May 1, 2019, current counsel for

Fustolo, John Mateus, filed his appearance; he did so fully aware of the briefing schedule set by

the Court. On May 2, 2019, Mateus filed a motion for extension of time, until June 4, 2019, to

file his brief. On May 6, 2019, before the Court had ruled on the request for an extension, Mateus

filed a brief on behalf of his client—the Court then denied the request for an extension as moot.

Mateus now contends that the Court did not grant him enough time to prepare his brief. First,

counsel filed the brief before the Court had an opportunity to rule on the request for an extension

and therefore, the Court assumes that he had an adequate time to prepare his brief. Second, in his

motion for extension of time, Mateus informed the Court that he would require less than thirty

days to prepare a brief, yet he now claims that he could not adequately brief the matter in less

than sixty days. Given that Mateus knew of the Court imposed deadline when he took the case,

that he filed his brief in a timely manner (and did not wait for the Court’s ruling) and that he now

claims that the 28 day extension that he originally requested would not have been adequate time

to prepare a brief, the Court find that counsel is being disingenuous and making a thinly veiled


         2
           Despite representing that he would not be representing Fustolo for purposes of the appeal, counsel has not
filed a notice of disappearance in this case.

                                                              8
           Case 1:19-cv-10343-TSH Document 26 Filed 02/11/20 Page 9 of 9




attempt to delay this proceeding. For that reason, his request for a further extension, which the

Court will note was made as part of his brief and not in a formal motion, is denied.

                     THE PARTIES’ CROSS-MOTION FOR SANCTIONS

         Given the lack of legal analysis, failure to properly cite to the record and the complete

lack of merit in Fustolo’s arguments, it is a very close call as to whether to grant Patriot’s

motion for sanctions. However, at the end of the day, I do not find that sanction would be

appropriate at this time. Fustolo’s motion for sanctions is denied and I caution counsel that it is

beyond frivolous and so lacking in merit, that I am tempted to impose personal sanctions on him

for filing it.

                                            Conclusion


         1. Steven C. Fustolo’s appeal is denied. Accordingly, the decision of the bankruptcy

court is affirmed.

         2. Appellee The Patriot Group, LLC’s Motion For Damages And Costs Pursuant To Fed.

R. Bankr. P. 8020 & Fed. R. App. P. 38 (Docket No. 17) is denied; and

         3. Steven Fustolo’s Motion for Sanctions, Costs, Expenses, And Attorneys’ Fees and

Attorneys’ Fees [sic] Against Appellee The Patriot Group LLC And Its Counsel (Docket NO.

24) is denied.



         SO ORDERED.

                                                                      /s/ Timothy S. Hillman
                                                                      TIMOTHY S. HILLMAN
                                                                      DISTRICT JUDGE




                                                      9
